Exhibit 10.24 SHARE TRANSFER AGREEMENT BETWEEN LAM CHIU MING AND Ding Jinbiao 1 THIS SHARE TRANSFER AGREEMENT (this “Agreement”) is made on Feb., 11, 2011 by and between Lam Chiu Ming, an individual citizen of Hong Kong S.A.R. with passport number K01655718 (the “Transferor”) and Ding Jinbiao(the “Transferee”). The Transferor and the Transferee are collectively referred to as the “Parties” and each of them as a “Party”. Whereas, the Transferor is the sole shareholder of AnSheng International Inc. (the “Company”), Whereas, the Transferee has contributed to the wealth growth of the Transferor through the growth of the Company and in consideration of the Transferee’s contributions and as an incentive to the Transferee to continue their commitment to the Company, the Transferor has agreed to grant to the Transferee, and the Transferee has agreed to accept from the Transferor, an option (the “Option”) to purchase certain number of ordinary shares of the Company currently held by the Transferor (the “Option Shares”) as set forth in Schedule A hereto, on the terms and subject to the conditions set out in this Agreement. NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises hereinafter set forth, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.
